DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B (claim 11) and the withdrawal of claims 12-15 in the reply filed on July 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
During examination the examiner has determined that claim 11, directed to Species B, contained allowable subject matter, as set forth below.  In an effort to maintain compact examination the examiner has rejoined claims 12-15 and has examined all Species, i.e. all claims, as set forth below.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The disclosure is objected to because of the following informalities: possible typographical error.  In paragraph [0005] two of the four inequalities are together in one line.  The examiner respectfully suggest having the inequalities listed similar to paragraph [0034].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 lines 17-18, 20, 34-35 & 36; claim 7; claim 8 and claim 16 lines 22-23, 25-26, 39-40 & 41 “the image-side lens unit” has antecedent issues.  It is unclear if the image-side negative lens unit introduced earlier in claims 1 and 16 is meant (assumed) or if it is a new/different element.  For purposes of examination the examiner will use “the image-side negative lens unit”.
Claims 2-15 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-4, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obama et al. US Patent Application Publication 2017/0115472.
Regarding claim 1 Obama discloses a zoom lens (title e.g. Example 3 see figure 9) comprising: a first lens unit (abstract & paragraph [0382] first lens group e.g. G1) having a positive refractive power (abstract & paragraph [0382]); a second lens unit (abstract & paragraph [0382] second lens group e.g. G2) having a negative refractive power (abstract & paragraph [0382]); and a third lens unit (abstract & paragraph [0382] third lens group e.g. G3) having a positive refractive power (abstract & paragraph [0382]), the lens units being arranged in order from an object side to an image side (abstract & paragraph [0382]), and further comprising: an N-1th lens unit (abstract & paragraph [0382] fifth lens group e.g. G5) located second from the image side (paragraph [0382] see Table 3 & figure 9); and an Nth lens unit (abstract & paragraph [0382] sixth lens group e.g. G6) located closest to the image side (paragraph [0382] see Table 3 & figure 9), a distance between adjacent ones of the lens units changing during zooming (abstract see figure 9), wherein the N-1th lens unit and the Nth lens unit are located on the image side with respect to an aperture stop (paragraph [0382] e.g. aperture stop S see figure 9), wherein at least one of the N-1th lens unit (e.g. G5) and the Nth lens unit (e.g. G6) has a negative refractive power (paragraph [0382] “G5 having negative refractive power”), wherein, in a case where the N-1th lens unit and the Nth lens unit have a negative refractive power, the N-1th lens unit is referred to as an image-side negative lens unit, and in a case where only one of the N-1th lens unit and the Nth lens unit has a negative refractive power, the lens unit having a negative refractive power is referred to 
Regarding claim 2 Obama discloses the zoom lens according to claim 1, as set forth above.  Obama further discloses wherein the following inequality is satisfied:0.80<|(Rg1r1 +Rg1r2)/(Rg1r1-Rg1r2)| (e.g. using the values in Table 3 |(Rg1r1 +Rg1r2)/(Rg1r1-Rg1r2)|=4.0)
Regarding claim 3 Obama discloses the zoom lens according to claim 1, as set forth above.  Obama further discloses wherein the following inequality is satisfied: 2.70<f1/skw<25 .00 (e.g. using the values in Table 3 f1/skw=4.6).
Regarding claim 4 Obama discloses the zoom lens according to claim 1, as set forth above.  Obama further discloses wherein the following inequality is satisfied: -3.00<f2/skw<-0.35 (e.g. using the values in Table 3 f2/skw=-0.75).
Regarding claim 12 Obama discloses the zoom lens according to claim 1, as set forth above.  Obama further discloses it is comprising: the first lens unit (e.g. G1); the second lens unit (e.g. G2); the third lens unit (e.g. G3); a fourth lens unit (e.g. G4) having a positive refractive power (paragraph [0382]); a fifth lens unit (e.g. G5) having a negative refractive power as the N-1th lens unit (as set forth 
Regarding claim 16 Obama further discloses an image capturing apparatus (title e.g. figure 17 camera 1) comprising: a zoom lens (e.g. zoom lens ZL); and an image sensor (e.g. imaging unit 3) that receives an image formed by the zoom lens (paragraph [0123]), wherein the zoom lens is a zoom lens according to claim 1 (paragraph [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as they are understood claims 5-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Obama et al. US Patent Application Publication 2017/0115472 in view of Yamashita et al. US Patent Application Publication 2007/0070513.
Regarding claims 5-6 Obama discloses the zoom lens according to claim 1, as set forth above.  Obama does not disclose wherein all lenses included in the second lens unit are spherical lenses, as recited in claim 5; or wherein all lenses located on the object side with respect to the aperture stop are spherical lenses, as recited in claim 6.
Yamashita teaches a zoom lens (e.g. example 1 figure 1) comprising a first lens unit having a positive refractive power (e.g. G1 f1=20.7); a second lens unit having a negative refractive power (e.g. G2 f2=-7.18); and a third lens unit having a positive refractive power (e.g. G3 f3=25.5), a fourth lens unit inter alia paragraph [0061]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the zoom lens as disclosed by Obama to have all lenses included in the second lens unit are spherical lenses; or wherein all lenses located on the object side with respect to the aperture stop are spherical lenses as taught by Yamashita, for the purpose of avoiding undulation errors in the first two groups.
Regarding claim 8 Obama discloses the zoom lens according to claim 1, as set forth above.  Obama further discloses a case where the image-side negative lens unit is the N-1th lens unit (as disclosed above).  Obama does not disclose at least one of the N-1th lens unit and the Nth lens unit moves during focusing.  Yamashita further teaches fifth lens group is used as a focusing group (paragraph [0136 & 0139-40]) for the purpose of having a large change in focus with a small movement maintaining a favorable optical performance (paragraph [0136]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the zoom lens as disclosed by Obama to have at least one of the N-1th lens unit and the Nth lens unit moves during focusing as further taught by Yamashita, for the purpose of having a large change in focus with a small movement maintaining a favorable optical performance.


Allowable Subject Matter
Insofar as they are understood claims 7, 9, 11 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding claim 7 the prior art taken either singly or in combination fails to anticipate or fairly suggest the zoom lens as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a zoom lens specifically including, as the distinguishing features in combination with the other limitations, the image-side negative lens unit includes a positive lens.  For example Obama teaches G5 is a single negative lens and if one were to add a positive lens to G5 one would need to redesign the entire zoom lens.

Regarding claims 11 and 13-15, as set forth in the restriction of June 3, 2021, claims 11-15 disclose various species.  Obama discloses Species C (i.e. claim 12) with 6 lens groups in a +-++-+ configuration, as set forth above.  Obama does not disclose or teach of a zoom lens specifically including, as the distinguishing features in combination with the other limitations, Species A (i.e. claim 15) with 5 lens groups in a +-+-- configuration, Species B (i.e. claim 11) with 6 lens groups in a +-++-- configuration, Species D (i.e. claim 13) with 6 lens groups in a +-+-+- configuration, and/or Species E (i.e. claim 14) with 7 lens groups in a +-+-+-- configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibata et al. US Patent Application Publication 2017/0261728, in regards to a device with some similarities.
Iwamoto US Patent Application Publication 2013/0235466, in regards to a device with some similarities.
Bito et al. US Patent Application Publication 2015/0103211, in regards to a device with some similarities.
Umeda US Patent Application Publication 2020/0241264, in regards to a device with some similarities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George G. King/Primary Examiner, Art Unit 2872                                                                   September 15, 2021